Name: 96/207/EC: Council Decision of 22 December 1995 on the provisional application of two Agreements in the form of Agreed Minutes between the European Community and the Socialist Republic of Vietnam on trade in textile and clothing products
 Type: Decision
 Subject Matter: leather and textile industries;  culture and religion;  Asia and Oceania;  international trade;  European construction
 Date Published: 1996-03-21

 21.3.1996 EN Official Journal of the European Communities L 73/1 COUNCIL DECISION of 22 December 1995 on the provisional application of two Agreements in the form of Agreed Minutes between the European Community and the Socialist Republic of Vietnam on trade in textile and clothing products (96/207/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community and in particular Article 113 in conjunction with Article 228 (2), first sentence, thereof, Having regard to the proposal from the Commission, Whereas the Commission has negotiated on behalf of the European Community two Agreements in the form of Agreed Minutes to amend the existing bilateral Agreement between the European Economic Community and the Socialist Republic of Vietnam on trade in textile and clothing products initialled on 15 December 1992 as modified by the Agreement in the form of an exchange of letters initialled on 20 December 1994; Whereas these bilateral Agreements which were initialled on 11 November 1993 and 1 August 1995 should be applied on a provisional basis, pending the completion of procedures required for their conclusion, subject to reciprocal provisional application by the Socialist Republic of Vietnam, HAS DECIDED AS FOLLOWS: Sole Article The Agreements in the form of Agreed Minutes between the European Community and the Socialist Republic of Vietnam amending the Agreement between the European Economic Community and the Socialist Republic of Vietnam on trade in textile and clothing products shall be applied on a provisional basis, pending their formal conclusion, subject to reciprocal provisional application by the Socialist Republic of Vietnam. The text of these Agreements in the form of Agreed Minutes is attached to this Decision. Done at Brussels, 22 December 1995. For the Council The President L. ATIENZA SERNA